DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed on May 27, 2021 have been entered. Accordingly, claims 1-14 are currently pending in this application.
In addition, Applicant was notified of multiple 112(b) rejections for claims 1-14 in the previous Office action mailed on November 27, 2020. However, it appears that applicant inadvertently omitted correcting all of the issues outlined in said rejections, in the reply filed on May 27, 2021. Nonetheless, since applicant’s reply appears to be a bona fide attempt to advance prosecution, applicant’s response will be treated on the merits, and the current Office action is hereby made Final. 
Notwithstanding, Applicant is advised that once an inadvertent omission is brought to the attention of the applicant, the question of inadvertence no longer exists. Therefore, applicant must correct said deficiencies in any future reply, otherwise a failure to correct the outstanding deficiencies will be treated as a deliberate omission and said reply will not be entered.1

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims still contain numerous typographical, grammatical and antecedent basis issues which must be corrected. The claims appear to have been translated from the original foreign application via “machine translation”, leading to the aforementioned issues which render the scope of the claims unclear. As currently written, one of ordinary skill in the art cannot currently ascertain a proper broadest reasonable interpretation (BRI) of the claims. For the sake of compact prosecution, the following claim interpretations will be used herein:
As per claim 1, the claim still contains at least two antecedence and syntax issues which do not allow for a proper BRI. In particular, applicant appears to have inadvertently omitted correcting the following issues:
(1) The claim recites “characterized by that during non-defrosting operation […]”, in line 11 of the claim, instead of --characterized by that during a non-defrosting operation […]--. The article “a” serves to provide proper antecedence to the term “non-defrosting operation”.
(2) The claim recites “by that the accumulator medium (7) that is circulated […]”, in the second to last line of the claim, whereas it should instead recite --by the accumulator medium (7) that is circulated […]--. The term “that” before “the accumulator medium” is grammatically redundant and should be deleted.
As per claim 2, the claim recites “the first circulation circuit (9) comprises a shunt valve (17) for controlling the amount of accumulator medium (7) circulating through the heating coil (8) alternatively the temperature of the accumulator medium (7) circulating through the heating coil 
However, the use of the term “alternatively” renders the scope of the claim unclear, since it cannot be ascertained how infringement would occur within the context of the latter half of the claim limitation. The claim appears to require one of two things for infringement: (A) a shunt valve for controlling the amount of accumulator medium circulating through the heating coil, or (B) the temperature of the accumulator medium circulating through the heating coil. The “whereby” statement appears to be a consequence of either of (A) or (B). In light of the above, it is unclear what is required in order to infringe on limitation (B). Does a device merely need to have a temperature of the accumulator medium (which is inherent in any substance)? Appropriate correction is required. Claim 9 contains similar issues to claim 2, therefore the same reasoning and rejection applies.
	For examination purposes, claims 2 and 9 will be construed as follows:
“2. Method according to claim 1, wherein the first circulation circuit (9) comprises: a shunt valve (17) for controlling the amount of accumulator medium (7) circulating through the heating coil (8), or controlling 
“9. Air treatment device according to claim 8, wherein the first circulation circuit (9) comprises: a shunt valve (17), or being controlled.”
As per claim 3, the claim contains syntax issues, and therefore will be construed as follows: 
“3. Method according to claim 1, characterized by that the accumulator medium (7) is heated by [[that]] an electrical heater (12) that is arranged in the accumulator tank (11), which heats the accumulator medium (7) to the desired temperature.”

As per claims 4 and 11, the claims respectively recite: “[…] until the temperature of the accumulator medium (7) in the accumulator tank (11) is near the temperature in the supply air stream (4) after the heating coil (8)” and “[…] until the temperature of the accumulator medium (7) in the accumulator tank (11) is close to the temperature in the supply air stream (4) after the heating coil (8)”. However, the terms “near” and “close to” are relative terms which render the claims indefinite.  The terms “near” and “close to” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no apparent threshold value that may be considered “near” or “closed to” the claimed temperature(s), since neither the claims nor the specification describe what may be considered an acceptable threshold that would infringe on the claim limitations. Moreover, the claims contain antecedent basis issues, as well as syntax issues. Therefore the following interpretations are hereby applied: 
“4. Method according to claim 1, characterized by that the accumulator medium (7) is heated by the supply air stream (4) via the heating coil (8) during the non-defrosting operation, by controlling the heat pump (2) to maintain the temperature in the supply air stream (4) after the heating coil (8) based on the value of the second temperature sensor (14), whereby the circulation pump (10) [[being]] is controlled to operate during the defrost the  non-defrosting operation until the temperature of the accumulator medium (7) in the accumulator tank (11) is near the temperature in the supply air stream (4) after the heating coil (8).”
 “11. (Currently amended) Air treatment device according to claim 8, characterized by that the control equipment (27) is arranged to control the heat pump (2) to maintain the temperature in the supply air stream (4) after the heating coil (8) based on the value of the second temperature sensor (14), and the control equipment (27) is further arranged to control the operation of the circulation pump (10) so that the circulation pump (10) is operating during the defrosting operation and during the non-defrosting operation until the temperature of the accumulator medium (7) in the accumulator tank (11) is close to the temperature in the supply air stream (4) after the heating coil (8).”

As per claim 5, the claim contains syntax issues, and therefore the following interpretation is hereby applied: 
“5. Method according to claim 1, characterized by that the accumulator medium (7) is heated by waste heat from the operation of the compressor (2) by [[that]] a second circulation circuit (15) that is transferring the waste heat from the compressor (2) to the accumulator medium (7) in the accumulator tank (11), wherein the second circulation circuit (15) comprises a loop/heat exchanger (28) in connection to the outside of the compressor (2) and a second circulation pump (16), which is circulating the accumulator medium (7) in the second circulation circuit (15) between the outside of the compressor (2) and the accumulator tank (11).”

As per claim 6, the claim recites “a hot gas heat exchanger (24) is arranged with one side on the pressure side of the compressor (2) in the refrigerant system”. However, the specification does not adequately describe what is a “pressure side” of the compressor in a way which allows one of ordinary skill in the art to ascertain what would infringe on the claim. It is unclear if applicant intended to recite a “high pressure” side or a “low pressure side”, since a mere “pressure side” can be construed as any side of the compressor which is under some form of pressure (e.g. atmospheric or internal). Appropriate clarification is required. For examination purposes, the “pressure side” will be construed as the “high pressure side” (i.e. the outlet side of the compressor). Moreover, the claim contains antecedent basis issues, as well as syntax issues. Therefore, the following claim interpretation is hereby applied:
“6. Method according to any of the above claims claim 1, characterized by that the accumulator medium (7) is heated by hot gas heat exchange to the desired temperature, by transferring the hot gas heat from the compressor (2) to the accumulator medium (7) in the accumulator tank (11) by a second circulation circuit (15), wherein a hot gas heat exchanger (24) is arranged with one side on the pressure side of the compressor (2) in the refrigerant system, and [[its]] an other side is arranged as part of the second circulation circuit (15), and the second circulation circuit (15) further comprises a second circulation pump (16) for circulating the accumulator medium (7) in the second circulation circuit (15), between the hot gas heat exchanger (24) and the accumulator tank (11).”

As per claim 7, the claim contains syntax issues, therefore, the following interpretation is hereby applied: 
wherein a second circulation circuit (15) transfers the waste heat from the control cabinet (18) to the accumulator medium (7) in the accumulator tank (11), wherein the second circulation circuit (15) comprises a loop / heat exchanger (28) inside the control cabinet (18) and a second circulation pump (16) which is circulating the accumulator medium (7) in the second circulation circuit (15) between the control cabinet (18) and the accumulator tank (11).”

As per claim 8, the claim contains numerous antecedence and syntax issues which do not allow for a proper BRI. Therefore, the claim is hereby construed as follows: 
 “8. Air treatment device comprising an air handling unit (1) and an accumulator device (26), and said accumulator device (26) is arranged to reduce or eliminate a temperature drop of a supply air temperature during a defrost operation at the air handling unit (1), said air handling unit (1) is arranged with a heat pump (2), wherein the heat pump (2) is arranged to recover heat energy from an extract air stream (3) and transfer it to a supply air stream (4), the heat pump (2) comprises a refrigerant system with a compressor (25), a four-way valve, a first DX-coil (5) arranged in the extract air stream (3), and a second DX-coil (6) arranged in the supply air stream (4)[[,]]; the heat pump (2) is further arranged for a reversible operation for defrosting the first DX-coil (5), whereby the heat energy is instead recovered from the supply air stream (4) and transferred to the extract air stream (3) by shifting the direction of flow of a refrigerant in the refrigerant system by the four-way valve, whereby heated refrigerant is sent to the first DX-coil (5) instead of to the , during a non-defrosting operation, accumulate heat energy (E) in the accumulator medium (7), and further arranged to, during the defrost operation of the first DX-coil (5), deliver said accumulated heat energy (E) in the supply air stream (4) after the second DX-coil (6), by heat exchange between the accumulator medium (7) and the supply air stream (4), and that a heating coil (8) is arranged in the supply air stream (4) after the second DX-coil (6), and that the heating coil (8) is connected to a first circulation circuit (9), wherein the first circulation circuit (9) comprises the accumulator medium (7), a first circulation pump (10) for circulating the accumulator medium (7) in the first circulation circuit (9) and an accumulator tank (11) for storage of the accumulator medium (7), and the accumulator tank (11) comprises at least one first temperature sensor (13), and at least one second temperature sensor (14) is arranged in the supply air stream (4) after the heating coil (8), and the accumulator device (26) comprises control equipment (27) which is arranged to ensure that the accumulator medium (7) is heated to [[the]]a desired temperature, and the accumulator medium (7) is arranged to be accumulated in the accumulator tank (11) during non-defrosting operation, and the control equipment (27) is further arranged to ensure that the accumulated heat energy (E) is delivered to the supply air stream (4) during the defrost operation, wherein the accumulator medium (7) is circulated in the first circulation circuit (9).”
Claims 9-10 and 12-13 are rejected under 112(b) by virtue of their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lauer (US 2919558 A) in view of Tamaki et al. (US 20130306301 A1), herein Tamaki.
As per claim 1, Lauer discloses a method for reducing or eliminating a temperature drop of supply air temperature (using the system shown in figure 1) during a defrost operation (evident from the existence of reversible valve 21) at an air handling unit (system of figure 1) arranged with a heat pump (16, 18, 19, 21, 26 and related components), wherein the heat pump in a heating mode (see position of valve 21 in figure 1) recovers heat energy from an extract air stream (at 19) and transfers it to a supply air stream (at 18), the heat pump comprises a refrigerant system with a compressor (16), a four-way valve (21), and a first DX-coil (19) arranged in the extract air stream (27), and a second DX-coil (18) arranged in the supply air stream (10), the heat pump is arranged for a reversible operation (via 21) for defrosting the first DX-coil (19), whereby the heat energy is instead recovered from the supply air stream (10) and transferred to the extract air stream (27) by shifting the direction of flow of a refrigerant in the refrigerant system by the four-way valve (evident from figures 1 and 2), whereby heated refrigerant is sent to the first DX-coil (19) 18), characterized by that during a non-defrosting operation (position of valve 21 shown in figure 1), heat energy (E) is accumulated in a designated accumulator medium (refrigerant inside 34 and related components), which is at least partly arranged in contact with the supply air stream (at 35) after2 the second DX-coil (18), and that during the defrost operation of the first DX-coil (18), the accumulated heat energy (E) is delivered to the supply air stream (at 35) after the second DX-coil (18) by heat exchange between the accumulator medium (refrigerant inside 34 and related components) and the supply air stream (via 35), and that a heating coil (35, per se) is arranged in the supply air stream (10) after the second DX-coil (18), and that the heating coil (35, per se) is connected to a first circulation circuit (36, 37, 39 and related components), wherein the first circulation circuit (36, 37, 39 and related components) comprises the accumulator medium (refrigerant inside of 32, 34, 35, etc.), a first circulation pump (32) for circulating the accumulator medium in the first circulation circuit and an accumulator tank (34) for storing the accumulator medium (evident from at least figure 1), and during the non-defrosting operation (see position of valve 21 in figure 2), the accumulator medium is heated to a desired temperature (via at least compression at 32) and accumulated in the accumulator tank (34), and the accumulated heat energy (E) is delivered to the supply air stream (10) during the defrost operation (position of valve 21 shown in figure 1), by the accumulator medium that is circulated in the first circulation circuit (35, 36, 39 and related components), whereby the supply air stream (10) is heated by the heating coil (35; see at least column 4, lines 31-34 and 60-65, and column 5, lines 1-3).

	On the other hand, Tamaki, directed to a HVAC system, discloses an accumulator tank (303) that comprises at least one first temperature sensor (208a, 209a, 210a, 211a-211d, 212 and/or 213; see also at least paragraph 61), and at least one second temperature sensor (205a, 206a or 207a) is arranged in the supply air stream (302a) after the heating coil (9a; see at least figure 6). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.
As per (1), it should be noted that Tamaki teaches the use of an HVAC system which includes a hot water accumulator tank that can be used in conjunction with, or independently from, the HVAC unit (see at least paragraph 3). This system allows for efficiently using waste heat to store in the hot water accumulator tank, which results in energy savings (see at least paragraph 13). This energy recovery is implemented via a control system which relies on multiple temperature sensors, inter alia, to monitor the conditions within each part of the system (see at least paragraphs 12 and 67). As per (2), one of ordinary skill in the art would recognize that since the prior art of Tamaki has successfully implemented its own teachings with regards to the use of temperature sensors to monitor and control a HVAC system, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lauer. Said reasonable expectation of success is apparent from the fact that both Lauer and Tamaki are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems with supplemental heat recovery). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art would recognize that incorporating temperature sensors as in Tamaki would allow the system to monitor thermal conditions within the system, which in turns allows the controller to more efficiently distribute energy across the HVAC unit. In other words, the temperature sensors would provide additional data for the control system which can be used to operate the system more efficiently.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer and to have modified them with the teachings of Tamaki, by having the accumulator tank comprise at least one first temperature sensor, and at least one second temperature sensor being arranged in the supply air stream after the heating coil, in order to better monitor the temperature conditions of the system, further in order to allow for a more efficient control of the HVAC system, as similarly suggested by Tamaki, without yielding unpredictable results.
in Lauer: via the work that is added at the compressor 32, or via the expansion valve 38), whereby the temperature of the supply air (10 of Lauer) after the heating coil (35 of Lauer) is controlled to the desired value (evident from at least figure 3 and column 4, lines 60-71 of Lauer).
As per claim 8, Lauer discloses an air treatment device (see figure 1) comprising an air handling unit (10, 27 and related components) and an accumulator device (32, 34, 35 and related components), and said accumulator device is arranged to3 reduce or eliminate a temperature drop of a supply air temperature during a defrost operation at the air handling unit (evident from at least figure 1), said air handling unit is arranged with a heat pump (16, 21, 18, 19 and related components), wherein the heat pump is arranged to recover heat energy from an extract air stream (27) and transfer it to a supply air stream (10), the heat pump comprises a refrigerant system with a compressor (16), a four-way valve (21), a first DX-coil (19) arranged in the extract air stream (27), and a second DX-coil (18) arranged in the supply air stream (10); the heat pump is further arranged for a reversible operation (evident from the positions of valve 21 shown in figures 1 and 2) for defrosting the first DX-coil (19), whereby the heat energy is instead recovered from the supply air stream (10) and transferred to the extract air stream (27) by shifting the direction of flow of a refrigerant in the refrigerant system by the four-way valve (21), whereby heated refrigerant is sent to the first DX-coil (19) instead of to the second DX-coil (18), characterized by that the accumulator device comprises an accumulator medium (refrigerant inside 32, 34, 35, etc.), which is at least partly arranged in contact with the supply air stream (at 35) after the second DX-coil 18), and the accumulator device is further arranged to4, during a non-defrosting operation, accumulate heat energy (E) in the accumulator medium (via the switching of valve 21), and further arranged to5, during the defrost operation of the first DX-coil (19), deliver said accumulated heat energy (E) in the supply air stream (10) after the second DX-coil (18), by heat exchange between the accumulator medium and the supply air stream (evident from at least figure 1), and that a heating coil (35) is arranged in the supply air stream (10) after the second DX-coil (18), and that the heating coil (35) is connected to a first circulation circuit (36, 37, 39 and related components), wherein the first circulation circuit comprises the accumulator medium (see figure 1), a first circulation pump (32) for circulating the accumulator medium in the first circulation circuit and an accumulator tank (34) for storage of the accumulator medium (see figure 1), and the accumulator device comprises control equipment (evident from the control circuitry in figure 1, comprising at least elements 54, 57, 51, 62, etc.) which is arranged to ensure that the accumulator medium is heated to a desired temperature (see at least figure 1 and column 4, lines 60-68), and the accumulator medium is arranged to be accumulated in the accumulator tank (34) during non-defrosting operation (evident from at least figure 1), and the control equipment is further arranged to ensure that the accumulated heat energy (E) is delivered to the supply air stream (10) during the defrost operation, wherein the accumulator medium is circulated in the first circulation circuit (see at least column 4, line 70, through column 5, line 3).
	However, Lauer may not explicitly disclose that the accumulator tank comprises at least one first temperature sensor, and at least one second temperature sensor is arranged in the supply air stream after the heating coil.
303) that comprises at least one first temperature sensor (208a, 209a, 210a, 211a-211d, 212 and/or 213; see also at least paragraph 61), and at least one second temperature sensor (205a, 206a or 207a) is arranged in the supply air stream (302a) after the heating coil (9a; see at least figure 6). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.
As per (1), it should be noted that Tamaki teaches the use of an HVAC system which includes a hot water accumulator tank that can be used in conjunction with, or independently from, the HVAC unit (see at least paragraph 3). This system allows for efficiently using waste heat to store in the hot water accumulator tank, which results in energy savings (see at least paragraph 13). This energy recovery is implemented via a control system which relies on multiple temperature sensors, inter alia, to monitor the conditions within each part of the system (see at least paragraphs 12 and 67). As per (2), one of ordinary skill in the art would recognize that since 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer and to have modified them with the teachings of Tamaki, by having the accumulator tank comprise at least one first temperature sensor, and at least one second temperature sensor being arranged in the supply air stream after the heating coil, in order to better monitor the temperature conditions of the system, further in order to allow for a more efficient control of the HVAC system, as similarly suggested by Tamaki, without yielding unpredictable results.
	As per claim 9, Lauer as modified discloses wherein the first circulation circuit comprises: the temperature of the accumulator medium circulating through the heating coil (35) being controlled (via operation of 32).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lauer (US 2919558 A) as modified by Tamaki (US 20130306301 A1), as applied to claims 1 and 8 above, and further in view of Leete et al. (US 20140260358 A1), herein Leete.
	As per claim 3, Lauer as modified may not explicitly disclose that the accumulator medium (7) is heated by an electrical heater (12) that is arranged in the accumulator tank (11), which heats the accumulator medium (7) to the desired temperature.
	On the other hand, Leete, directed to an HVAC system, discloses that an accumulator medium (water inside 18 and/or 18a; see figure 3) is heated by an electrical heater (see at least 36a in figure 3, which can be electric) that is arranged in the accumulator tank (18 and/or 18a), which heats the accumulator medium to a desired temperature (evident from at least paragraphs 11 and 12).
	One of ordinary skill in the art would recognize that the inclusion of an electric heater for the accumulator tank which holds the accumulator medium can be done as a matter of providing supplemental heating to the accumulator medium in a case where the heat pump cannot deliver the necessary heat exchange therefor. In other words, the electrical heater can be used as a “backup” in a case where the heat pump’s energy is insufficient to heat the accumulator medium.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer as modified, and to have further modified them with the teachings of Leete, by having the accumulator medium heated by an electrical heater that is arranged in the accumulator tank, which heats the accumulator medium to the desired temperature, in order to ensure proper backup heating of the accumulator medium in a case where the heat pump does not provide sufficient energy thereto, without yielding unpredictable results.

On the other hand, Leete discloses an electrical heater (inside of 18 or 18a; see at least figure 3) that is arranged in the accumulator tank (18 or 18a), which is arranged to heat the accumulator medium to a desired temperature (see at least paragraphs 11 and 12).
One of ordinary skill in the art would recognize that the inclusion of an electric heater for the accumulator tank which holds the accumulator medium can be done as a matter of providing supplemental heating to the accumulator medium in a case where the heat pump cannot deliver the necessary heat exchange therefor. In other words, the electrical heater can be used as a “backup” in a case where the heat pump’s energy is insufficient to heat the accumulator medium.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer as modified, and to have further modified them with the teachings of Leete, by having an electrical heater that is arranged in the accumulator tank, which is arranged to heat the accumulator medium to a desired temperature, in order to ensure proper backup heating of the accumulator medium in a case where the heat pump does not provide sufficient energy thereto, without yielding unpredictable results.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lauer (US 2919558 A) as modified by Tamaki (US 20130306301 A1), as applied to claims 1 and 8 above, and further in view of Jeong et al. (US 20120312042 A1), herein Jeong.
	As per claim 5, Lauer may not explicitly disclose that the accumulator medium (7) is heated by waste heat from the operation of the compressor (2) by a second circulation circuit (15) that is 
	On the other hand, Jeong, directed to a heat pump system, discloses that an accumulator medium (“water” in figure 3) is heated by waste heat from the operation of a compressor (150) by a second circulation circuit (circuit connected to 160 and “DP” pump) that is transferring the waste heat from the compressor (150) to the accumulator medium (“water” in figure 3) in the accumulator tank (140), wherein the second circulation circuit comprises a loop/heat exchanger (160) in connection to the outside of the compressor (150) and a second circulation pump (“DP”), which is circulating the accumulator medium in the second circulation circuit between the outside of the compressor (150) and the accumulator tank (evident from at least figure 5).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of 
As per (1), it should be noted that Jeong teaches the use of a heat pump system which includes a heat recovery arrangement that draws waste heat from a compressor (see at least paragraphs 78-80). The waste heat is transferred to the accumulator medium (i.e. water, in the case of Jeong) and then stored inside a buffer tank (140). This recovered heat is then used during a defrosting operation, as well as to prevent cold fluid from being discharged from the heating system (see paragraph 20). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jeong has successfully implemented its own teachings with regards to the use of a waste heat recovery loop, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lauer. Said reasonable expectation of success is apparent from the fact that both Lauer and Jeong are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems with supplemental heat recovery). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art would recognize that incorporating a waste heat recovery loop as in Jeong would allow the system to achieve a higher efficiency by recovering as much heat as possible from the internal components of the system (see at least paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer and to have modified them with the teachings of Jeong, by having the accumulator medium be heated by waste heat from the operation of the compressor by a second circulation circuit that is transferring the waste 
	As per claim 6, Lauer may not explicitly disclose that the accumulator medium (7) is heated by hot gas heat exchange to the desired temperature, by transferring the hot gas heat from the compressor (2) to the accumulator medium (7) in the accumulator tank (11) by a second circulation circuit (15), wherein a hot gas heat exchanger (24) is arranged with one side on the pressure side of the compressor (2) in the refrigerant system, and an other side is arranged as part of the second circulation circuit (15), and the second circulation circuit (15) further comprises a second circulation pump (16) for circulating the accumulator medium (7) in the second circulation circuit (15), between the hot gas heat exchanger (24) and the accumulator tank (11).
	On the other hand, Jeong discloses that the accumulator medium (“water”) is heated by hot gas heat exchange to the desired temperature (via 160 and 150), by transferring the hot gas heat from the compressor (150) to the accumulator medium (“water”) in the accumulator tank (140) by a second circulation circuit (circuit connected to 160, 140, “DP”, etc.), wherein a hot gas heat exchanger (160) is arranged with one side (side that abuts 150) on the pressure side of the compressor (150) in the refrigerant system (evident from the location of 160 in at least figure 3), and an other side (rest of 160) is arranged as part of the second circulation circuit (see at least figure 3), and the second circulation circuit further comprises a second circulation pump (“DP”) “water”) in the second circulation circuit (evident from at least figure 5), between the hot gas heat exchanger (160) and the accumulator tank (140).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.
As per (1), it should be noted that Jeong teaches the use of a heat pump system which includes a heat recovery arrangement that draws waste heat from a compressor (see at least paragraphs 78-80). The waste heat is transferred to the accumulator medium (i.e. water, in the case of Jeong) and then stored inside a buffer tank (140). This recovered heat is then used during a defrosting operation, as well as to prevent cold fluid from being discharged from the heating system (see paragraph 20). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jeong has successfully implemented its own teachings with regards to the use of a waste heat recovery loop, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lauer. Said reasonable expectation of success is apparent from the fact that both Lauer and Jeong are analogous to each other, as well as are see at least paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer and to have modified them with the teachings of Jeong, by having the accumulator medium be heated by hot gas heat exchange to the desired temperature, by transferring the hot gas heat from the compressor to the accumulator medium in the accumulator tank by a second circulation circuit, wherein a hot gas heat exchanger is arranged with one side on the pressure side of the compressor in the refrigerant system, and an other side is arranged as part of the second circulation circuit, and the second circulation circuit further comprises a second circulation pump for circulating the accumulator medium in the second circulation circuit, between the hot gas heat exchanger and the accumulator tank, in order to increase the efficiency of the system by recovering waste heat that is generated at the compressor, as similarly suggested by Jeong, without yielding unpredictable results.
	As per claim 7, Lauer may not explicitly disclose that the accumulator medium (7) is heated by waste heat from a control cabinet (18) of the heat pump (2), wherein a second circulation circuit (15) transfers the waste heat from the control cabinet (18) to the accumulator medium (7) in the accumulator tank (11), wherein the second circulation circuit (15) comprises a loop / heat exchanger (28) inside the control cabinet (18) and a second circulation pump (16) which is 
	On the other hand, Jeong teaches that the accumulator medium (“water” in figure 3) is heated by waste heat from a control cabinet (of 150) of the heat pump (via 160), wherein a second circulation circuit (circuit that includes 160, 140 and “DP”) transfers the waste heat from the control cabinet to the accumulator medium in the accumulator tank (140), wherein the second circulation circuit comprises a loop/heat exchanger (160) inside the control cabinet (of 150) and a second circulation pump (“DP”) which is circulating the accumulator medium in the second circulation circuit between the control cabinet (of 150) and the accumulator tank (140).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.
As per (1), it should be noted that Jeong teaches the use of a heat pump system which includes a heat recovery arrangement that draws waste heat from a compressor (see at least paragraphs 78-80). The waste heat is transferred to the accumulator medium (i.e. water, in the 140). This recovered heat is then used during a defrosting operation, as well as to prevent cold fluid from being discharged from the heating system (see paragraph 20). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jeong has successfully implemented its own teachings with regards to the use of a waste heat recovery loop, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lauer. Said reasonable expectation of success is apparent from the fact that both Lauer and Jeong are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems with supplemental heat recovery). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art would recognize that incorporating a waste heat recovery loop as in Jeong would allow the system to achieve a higher efficiency by recovering as much heat as possible from the internal components of the system (see at least paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer and to have modified them with the teachings of Jeong, by having the accumulator medium is heated by waste heat from a control cabinet of the heat pump, wherein a second circulation circuit transfers the waste heat from the control cabinet to the accumulator medium in the accumulator tank, wherein the second circulation circuit comprises a loop/heat exchanger inside the control cabinet and a second circulation pump which is circulating the accumulator medium in the second circulation circuit between the control cabinet and the accumulator tank, in order to increase the efficiency of the 
	As per claim 12, Lauer may not explicitly disclose that a second circulation circuit (15) is arranged to transfer waste heat from the compressor (2) to the accumulator medium (7) in the accumulator tank (11), wherein the second circulation circuit (15) comprises a loop/heat exchanger (28) in connection with the outside of the compressor (2), a second circulation pump (16) for circulating the accumulator medium (7) in the second circulation circuit (15), and the second circulation circuit (15) is connected to the accumulator tank (11).
	On the other hand, Jeong, directed to a heat pump system, discloses that a second circulation circuit (circuit connected to 160 and “DP”) is arranged to transfer waste heat from the compressor (150) to the accumulator medium (“water” in figure 3) in the accumulator tank (140), wherein the second circulation circuit comprises a loop/heat exchanger (160) in connection with the outside of the compressor (150), a second circulation pump (“DP”) for circulating the accumulator medium in the second circulation circuit (evident from at least figures 3 and 5), and the second circulation circuit is connected to the accumulator tank (140, as shown in at least figure 3).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine 
As per (1), it should be noted that Jeong teaches the use of a heat pump system which includes a heat recovery arrangement that draws waste heat from a compressor (see at least paragraphs 78-80). The waste heat is transferred to the accumulator medium (i.e. water, in the case of Jeong) and then stored inside a buffer tank (140). This recovered heat is then used during a defrosting operation, as well as to prevent cold fluid from being discharged from the heating system (see paragraph 20). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jeong has successfully implemented its own teachings with regards to the use of a waste heat recovery loop, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lauer. Said reasonable expectation of success is apparent from the fact that both Lauer and Jeong are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems with supplemental heat recovery). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art would recognize that incorporating a waste heat recovery loop as in Jeong would allow the system to achieve a higher efficiency by recovering as much heat as possible from the internal components of the system (see at least paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer and to have modified 
	As per claim 13, Lauer as modified may not explicitly disclose that a second circulation circuit (15) is arranged to transfer hot gas heat from the compressor (2) to the accumulator medium (7) in the accumulator tank (11), wherein the second circulation circuit (15) comprises a hot gas heat exchanger (24) arranged with one side on the pressure side of the compressor (2) in the refrigerant system, and an other side arranged as a part of the second circulation circuit (15), and the second circulation circuit (15) further comprises a second circulation pump (16) for circulating the accumulator medium (7) in the second circulation circuit (15), and the second circulation circuit (15) is connected to the accumulator tank (11).
On the other hand, Jeong discloses that a second circulation circuit (circuit that includes 160 and 140) is arranged to transfer hot gas heat from the compressor (150) to the accumulator medium (“water”) in the accumulator tank (140), wherein the second circulation circuit comprises a hot gas heat exchanger (160) arranged with one side (side that abuts the compressor 150) on the pressure side of the compressor (150) in the refrigerant system (see figure 3), and an other side (any of the other sides that does not abut 150) arranged as a part of the second circulation circuit (see at least figure 3), and the second circulation circuit further comprises a second circulation “DP”) for circulating the accumulator medium in the second circulation circuit (see at least figure 5), and the second circulation circuit is connected to the accumulator tank (140).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.
As per (1), it should be noted that Jeong teaches the use of a heat pump system which includes a heat recovery arrangement that draws waste heat from a compressor (see at least paragraphs 78-80). The waste heat is transferred to the accumulator medium (i.e. water, in the case of Jeong) and then stored inside a buffer tank (140). This recovered heat is then used during a defrosting operation, as well as to prevent cold fluid from being discharged from the heating system (see paragraph 20). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jeong has successfully implemented its own teachings with regards to the use of a waste heat recovery loop, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lauer. Said reasonable expectation of success is apparent from the fact that both Lauer and Jeong are analogous to each other, as well as are see at least paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer and to have modified them with the teachings of Jeong, by having a second circulation circuit arranged to transfer hot gas heat from the compressor to the accumulator medium in the accumulator tank, wherein the second circulation circuit comprises a hot gas heat exchanger arranged with one side on the pressure side of the compressor in the refrigerant system, and an other side arranged as a part of the second circulation circuit, and the second circulation circuit further comprises a second circulation pump for circulating the accumulator medium in the second circulation circuit, and the second circulation circuit is connected to the accumulator tank, in order to increase the efficiency of the system by recovering waste heat that is generated at the compressor, as similarly suggested by Jeong, without yielding unpredictable results.
	As per claim 14, Lauer as modified may not explicitly disclose that a second circulation circuit (15) is arranged to transfer waste heat from a control cabinet (18) of the heat pump (2), wherein the second circulation circuit (15) comprises a loop / heat exchanger (28) inside the control cabinet (18), a second circulation pump (16) for circulating the accumulator medium (7) in the 
	On the other hand, Jeong discloses a second circulation circuit (circuit that includes 160 and 140) is arranged to transfer waste heat from a control cabinet (of 150) of the heat pump (150, 110, 120, etc.), wherein the second circulation circuit comprises a loop/heat exchanger (160) inside the control cabinet (of 150), a second circulation pump (“DP”) for circulating the accumulator medium (“water”) in the second circulation circuit (see at least figures 3 and 5), and the second circulation circuit is connected to the accumulator tank (140).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.
As per (1), it should be noted that Jeong teaches the use of a heat pump system which includes a heat recovery arrangement that draws waste heat from a compressor (see at least paragraphs 78-80). The waste heat is transferred to the accumulator medium (i.e. water, in the case of Jeong) and then stored inside a buffer tank (140). This recovered heat is then used during see paragraph 20). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jeong has successfully implemented its own teachings with regards to the use of a waste heat recovery loop, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lauer. Said reasonable expectation of success is apparent from the fact that both Lauer and Jeong are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems with supplemental heat recovery). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art would recognize that incorporating a waste heat recovery loop as in Jeong would allow the system to achieve a higher efficiency by recovering as much heat as possible from the internal components of the system (see at least paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lauer and to have modified them with the teachings of Jeong, by having a second circulation circuit  arranged to transfer waste heat from a control cabinet of the heat pump, wherein the second circulation circuit comprises a loop/heat exchanger inside the control cabinet, a second circulation pump for circulating the accumulator medium in the second circulation circuit, and the second circulation circuit is connected to the accumulator tank, in order to increase the efficiency of the system by recovering waste heat that is generated at the system, as similarly suggested by Jeong, without yielding unpredictable results.

Potential Allowable Subject Matter and Reasons for Allowance
Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not anticipate nor render obvious the specific control algorithms recited in claims 4 and 11 with regards to the temperature control of the accumulator medium. Moreover, assuming arguendo, one of ordinary skill in the art would not be able to modify the prior art of Lauer to arrive at the claimed invention as recited in claims 4 and 11, since any modifications would require changing the principles of operation of Lauer, which is evidence against a prima facie case of obviousness.

Response to Arguments
Applicant's arguments filed on May 27, 2021 (“the Remarks”) have been fully considered but they are not persuasive. Applicant argues that the combination of Lauer and Tamaki do not teach the claim limitations of the accumulator tank comprising “at least one temperature sensor” and “at least one second temperature sensor is arranged in the supply air stream after the heating coil”. Applicant appears to acknowledge that Tamaki teaches various sensors, but alleges that the teachings of Tamaki are not the same as an accumulator tank including the first sensor, nor having the second sensor being arranged as claimed.6 However, said arguments are considered unpersuasive as follows.
First, it should be noted that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 
Second, assuming arguendo, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. A prima facie case of obviousness has been established in the Office action by the clear articulation of the findings of fact required by MPEP § 2143, which applicant has not properly rebutted. Thus, applicant’s arguments are considered unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/            Examiner, Art Unit 3763         

/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 714.03 for additional details.
        2 A plain meaning of the term “after” includes the definition of “behind”, according to the Online Oxford Dictionary.
        3 The manner of operating a device noes not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).
        4 Id.
        5 Id.
        6 See pages 9 and 10 of the Remarks.